Pee Cueiam,
This appeal is from the decree of August 10, 1895, continuing the preliminary injunction, theretofore granted, “ without prejudice to the rights of Gleason & Sons,” who were not then parties to the proceeding, but who on August 29, before this appeal was taken, were made parties defendant by amendment of the bill.
The subject-matter of the contract set out in the bill is within the jurisdiction of the court; and, if some of the defendants, nonresidents of the county, have not been regularly served with process, it is not too late to correct the error, if any there be. In the present undeveloped condition of the case we are not prepared to say there was any error in continuing the injunction. In view of this, and of the further fact that new parties defendant have been added, we think a reversal of the decree would be unwarranted. We purposely abstain from any expression of opinion as to the technical questions raised by appellants. In the present state of the case it is neither necessary nor proper that we should do so.
Decree affirmed and appeal dismissed, with costs to be paid by appellants.